Citation Nr: 1743463	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  11-16 616
	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of gall bladder removal, prior to August 10, 2010, in excess of 10 percent from August 10, 2010 through November 9, 2015, and in excess of 30 percent thereafter.  

2.  Entitlement to a rating in excess of 10 percent for a linear abdominal scar as a residual of removal of gall bladder.  

3.  Entitlement to a rating in excess of 10 percent for a circular abdominal scar as a residual of removal of gall bladder.  

4.  Entitlement to an initial compensable rating for allergic rhinitis, prior to November 10, 2015, and in excess of 10 percent thereafter. 



5.  Entitlement to an initial compensable rating for headaches, prior to August 10, 2010, in excess of 10 percent from August 10, 2010 through November 9, 2015, and in excess of 30 percent thereafter.  


REPRESENTATION

Veteran represented by:	South Carolina Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to April 2010.  She is a veteran of the Global War on Terrorism.

This case comes before the Board of Veterans' Appeals (Board) on appeal of from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's file was then transferred to the Atlanta, Georgia and Columbia, South Carolina ROs.  

In May 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The May 2010 rating decision granted, in pertinent part, entitlement to service connection for residuals of gall bladder removal, headaches, and allergic rhinitis, each evaluated noncompensably.  In August 2010, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim, indicating that she was seeking to reopen the claims for headaches, allergic rhinitis, and residuals of gall bladder removal (including scars).  This submission was construed as a new claim, and the ratings assigned to these disabilities were adjudicated in an October 2010 rating decision.  The rating assigned to the Veteran's headache disability was increased to 30 percent, the residuals of gall bladder removal were increased to 10 percent, and an increased rating for allergic rhinitis was denied.  The increased ratings were effective August 10, 2010.

In November 2010, the Veteran submitted a Notice of Disagreement (NOD), stating that she had intended to file an NOD with the May 2010 rating decision, but had been provided the VA Form 21-526b instead of a VA Form 21-4138, Statement in Support of Claim.  The NOD indicates that she is appealing the effective dates of the 30 percent rating for headaches and the 10 percent rating for residuals of gall bladder removal, as well as the ratings assigned to the gall bladder removal and allergic rhinitis.  

However, the NOD was received within one year of the May 2010 rating decision.  Moreover, the additional, relevant evidence received and addressed in the October 2010 rating decision, as well as the decision itself relate back to the May 2010 rating decision.  See 38 C.F.R. § 3.156 (b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Consequently, the Board construes the NOD as an appeal of the May 2010 rating decision.  

Moreover, as the November 2010 NOD explains that the August 2010 VA 21-526b was intended to be an NOD, the Board determines that these documents together may reasonably be construed as an NOD with the rating assigned to the Veteran's headache disability in the May 2010 rating decision.

As a result of the above, the rating claims on appeal are initial rating claims, not increased ratings, and so, the period during which the Veteran seeks an earlier effective date is encompassed within the initial rating claims.  Therefore, the claims for an effective date prior to August 10, 2010 for the 30 percent rating assigned to the Veteran's headache disability and the 10 percent for the residuals of gall bladder removal, which were certified to the Board, are rendered moot.  

The Board is aware that at her May 2017 hearing, the Veteran testified that she was not seeking a higher rating for allergic rhinitis, but an earlier effective date for the 10 percent rating assignment, effective November 10, 2015.  She testified that she was willing to withdraw the increased rating claim for allergic rhinitis.  However, the 10 percent rating was assigned in a December 2015 Decision Review Officer (DRO) decision, which the Veteran did not appeal.  Consequently, the Board only has jurisdiction to consider the rating assigned to allergic rhinitis prior to November 10, 2015 through the initial rating claim as discussed above.  As continuing the appeal of the rating claim allows the Board to address the benefit the Veteran is seeking, the Board determines that the Veteran is not prejudiced by this action.

In addition to the 10 percent rating assigned to allergic rhinitis, the December 2015 DRO decision granted a 30 percent rating for residuals of gall bladder removal, also effective November 10, 2015.  As all ratings assigned during the course of the appeal are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Finally, the December 2015 DRO decision also separated the scars from the Veteran's gall bladder removal from that disability for rating purposes.  A noncompensable rating was assigned to each scar disability.  The Veteran did not appeal that rating decision, but as the scars were previously service-connected as part of the residuals of gall bladder removal disability, the issues of entitlement to compensable ratings for the service-connected scars are on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to initial compensable rating for headaches, prior to August 10, 2010, in excess of 10 percent from August 10, 2010 through November 9, 2015, and in excess of 30 percent thereafter is addressed in the REMAND that follows the below ORDER.  
FINDINGS OF FACT

1.  Prior to August 10, 2010, residuals of gall bladder removal were manifested by needing a bowel movement after meals.

2.  From August 10, 2010 to the present, residuals of gall bladder removal are manifested by cramping and loose stools or diarrhea after each meal, worse at breakfast.

3.  From April 10, 2010 to the present, liner abdominal scar as a residual of removal of gall bladder, is manifested by irritation and discomfort underneath clothing.

4.  The circular scar of the abdomen, as a residual of removal of gall bladder, is well-healed, not painful, and does not cover an area greater than 39 square centimeters (cm.).

5.  Throughout the appeal period, allergic rhinitis has been manifested by nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, and nasal obstruction of no more than 30 percent without polyps.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent, but no greater, for residuals of gall bladder removal have been met prior to August 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7318 (2017). 

2.  The criteria for an initial rating of 30 percent, but no greater, for residuals of gall bladder removal have been met from August 10, 2010 through November 9, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7318 (2017). 

3.  The criteria for an initial rating in excess of 30 percent for residuals of gall bladder removal have not been met from November 10, 2015 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7318 (2017). 

4.  The criteria for a separate initial rating of 10 percent, but no greater, for linear abdominal scar as a residual of removal of gall bladder.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.25, 4.118, Diagnostic Code 7805 (2017).

5.  The criteria for a separate compensable rating has not been met for circular abdominal scar as a residual of removal of gall bladder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.25, 4.118, Diagnostic Code 7802 (2017).

6.  The criteria for an initial rating of 10 percent, but no greater, for allergic rhinitis have been met prior to November 10, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 4.3, 4.25, 4.97, Diagnostic, Diagnostic Code 6522 (2017). 

7.  The criteria for an initial rating in excess of 10 percent for allergic rhinitis have not been met from November 10, 2015 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 4.3, 4.25, 4.97, Diagnostic, Diagnostic Code 6522 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service VA treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided the appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.

II. Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Gall Bladder Removal and Residual Scars

The Veteran's gall bladder disability was assigned an initial compensable rating for residuals of gall bladder removal, prior to August 10, 2010, a rating of 10 percent from August 10, 2010 through November 9, 2015, and a rating of 30 percent thereafter.  The disability is rated pursuant to Diagnostic Code 7318 for the removal of a gall bladder. 38 C.F.R. § 4.114 (2017).  

Under Diagnostic Code 7318 for the removal of the gall bladder, a 30 percent rating is warranted for residual disability with severe symptoms and a 10 percent rating is warranted for residual disability with mild symptoms.  A noncompensable rating is assigned when any residual disability is asymptomatic.  Id.

Words such as "mild" and "severe" are not defined in the schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Two scars associated with the Veteran's gallbladder removal were separately evaluated in the December 2015 DRO Decision, effective April 10, 2010, a linear abdominal scar and a circular abdominal scar.  They were assigned noncompensable ratings pursuant to Diagnostic Code 7805 for the linear scar and Diagnostic Code 7802 for the circular scar.  The scars were previously service-connected as part of the Veteran's gallbladder removal disability.  

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The Veteran filed her claim in April 2010; therefore, only the revised criteria apply. 

Under the revised rating criteria, Diagnostic Code 7800 applies only to scars of the head, face, or neck and so is not applicable to the present appeal.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating. 38 C.F.R. § 4.118. 

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. Id. 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate Diagnostic Code.  Id.

The Veteran was afforded three VA examinations during the course of the appeal, in March 2010, September 2010, and November 2015.  There are no post-service treatment notes to consider. 

The March 2010 VA examination notes that the Veteran underwent a cholecystectomy in February 2006.  At the examination, the Veteran complained of needing to have a bowel movement soon after eating.  There were no other complaints.  The examiner observed a well-healed postoperative scar in the epigastric area that measured 1-1/2 inches long and was not tender to palpation or adherent to the underlying tissue.  There was no hypertrophy or keloid formation.   

The examiner also noted a small, well-healed, scar in the right upper quadrant measuring 4 millimeter (mm.) x 4 mm. and round in shape, and a small well-healed scar in the right lumbar area, also round in shape and measuring 5 mm. X 5 mm.  A vertical surgical scar with slight hyperpigmentation was noted near the umbilicus and was described as 4 mm. in length and linear.   There was no tenderness to palpation, keloid formation, or adherence to underlying tissue with any of these scars.  

The September 2010 gallbladder examination documented subjective complaints of cramps and diarrhea after eating, worse at breakfast but present at each meal.  The Veteran reported that her symptoms had been getting progressively worse.  The examiner documented four laparoscopic surgical scars without tenderness or swelling. 

At the November 2015 VA examination, the Veteran complained of cramping and loose stool directly after eating each meal, indicating that the problem had not gotten any better.  The diagnosis was post-prandial diarrhea.  The surgical scars were noted and described as not painful, unstable, or covering greater than 39 square cm. (6 square inches).  Subjectively the Veteran stated that the scars are not painful, but the Veteran indicated that the horizontal scar on the upper abdomen is often irritated by her clothing.  The examiner only evaluated in detail two scars, the horizontal upper abdominal scar that was 3 cm. x .1 cm. in size and a .25 inch diameter scar.  

In light of the above, the Board determines that a rating of 10 percent for residuals of gall bladder removal is warranted from April 10, 2010 to August 10, 2010.  The 10 percent rating contemplates mild symptoms.  In this case, the Veteran reported in March 2010 needing a bowel movement after meals.  Thus the disability was not asymptomatic, as contemplated by a noncompensable rating, and a 10 percent rating is warranted.  

However, the Board finds that a rating in excess of 10 percent is not warranted prior to August 10, 2010.  Such a rating requires severe symptoms, such as the manifestations documented at subsequent examinations in September 2010 and November 2015, at which the Veteran reported cramping and loose stools or diarrhea after each meal.  However, while a rating in excess of 10 percent is not supported by the evidence prior to August 10, 2010, the Board finds that a rating of 30 percent, but no greater, is warranted from August 10, 2010 to the present.  In September 2010, the Veteran reported that her symptoms had become progressively worse, and the symptoms closely approximated the symptoms described at the November 2015 VA examination.  Therefore, the Board affords reasonable doubt to the Veteran and determines that her residuals of gallbladder removal were productive of serious symptoms from August 10, 2010 to the present.  A 30 percent rating is the maximum benefit available under this diagnostic code.     

With respect to the Veteran's service-connected scars, the Board determines that a rating of 10 percent, but no greater, is warranted for the linear abdominal scar.  The Veteran has repeatedly indicated that her surgical scars are not painful, but she indicated at the November 2015 VA examination that the linear scar caused discomfort when rubbed by clothing.  The Veteran described similar symptoms at her May 2017 hearing.  Therefore, the Board affords the benefit of the doubt to the Veteran and assigns a 10 percent rating, but no greater, for the linear abdominal scar only for the entire appeal period.   

However, the Board determines that a compensable rating is not warranted for any of the Veteran's other surgical scars, including the circular scar of the abdomen.  As stated, she has repeatedly denied that the scars were painful, and at her May 2017 hearing, she only testified to the symptoms of one scar, describing it as painful and affected by her clothing.  Thus, the Board concludes that the scar to which the Veteran was referring was the linear abdominal scar.  The Veteran did not testify to symptoms in the other surgical scars.  Consequently, the Board determines that a separate compensable rating is not warranted for any of the Veteran's other surgical scars. 





IV. Allergic Rhinitis

The Veteran's service-connected chronic rhinitis was evaluated as 0 percent disabling, pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 (2017), prior to November 10, 2015, and as 10 percent disabling thereafter.
  
Diagnostic Code 6522 allows for 10 percent rating for greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage and without polyps.  A 30 percent rating is assigned for when polyps are present.  

At a March 2010 VA examination, the Veteran reported that the allergic rhinitis is seasonal, occurring about four times per year for about two weeks at a time.  Clinical examination of the nose revealed no septal deviation, and no polyps.  There was slight tenderness in the palpation of the sinuses.

The September 2010 VA examiner documented complaints of exacerbation of symptoms with weather changes.  The course of the disability was intermittent exacerbations.  The examiner stated that current rhinitis symptoms included nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing.  There was 30 percent nasal obstruction on the right and 30 percent nasal obstruction on the left. 

At the November 2015 VA examination, the Veteran complained of worsening symptoms, indicating that the symptoms were constant.  She reported always having itching and redness of the eyes, often with blurry vision.   In addition, she reported that her nose is usually clogged when she wakes up and then runs later in the day.  The physical examination revealed very hypertrophied nasal turbinates bilaterally with erythema and watering of the eyes observed.  

At her May 2017 hearing, the Veteran testified to being stuffed up and needing VA treatment three times out of the year for sinus infections.  A review of the Veteran's VA treatment notes does not support this assertion.  VA treatment notes also provide no findings regarding the Veteran's allergic rhinitis that are more severe than contemplated at the VA examinations.  
Upon careful review of the record, the Board determines that a rating of 10 percent, but no greater, is warranted for the Veteran's allergic rhinitis, prior to November 10, 2015.  The Veteran testified that the manifestations of her allergic rhinitis on which the 10 percent rating was based as of November 10, 2015 have been present throughout the appeal period.  In addition, the September 2010 VA examination documented nasal congestion, excess nasal mucous, itchy nose, watery eyes, and sneezing, which closely approximate the symptoms documented at the November 2015 VA examination.  The examiner also noted that the Veteran's nostrils were each 30 percent obstructed.  Consequently, the Board affords the benefit of the doubt to the Veteran and grants entitlement to a 10 percent rating, but no greater, prior to November 10, 2015.  

The Board determines that a rating in excess of 10 percent is not supported by the evidence at any time during the appeal period.  Such a rating requires the presence of polyps, and while the Veteran mentioned polyps at her hearing, she did not state that she has been told that she had polyps and polyps are not documented at her VA examinations or in VA treatment notes.  Therefore, an initial rating in excess of 10 percent for allergic rhinitis is denied.


V. Conclusion

The Board has considered the benefit of the doubt doctrine in adjudicating the claim, and as is evident from the above discussion, granted increased ratings for the Veteran's residuals of gall bladder removal and associated scars and allergic rhinitis by affording her the benefit of the doubt.  A preponderance of the evidence, therefore, is against ratings in excess of those assigned by the RO and the Board herein, and claims for any such ratings are, therefore, denied.






ORDER

Entitlement to an initial rating of 10 percent, but no greater, for residuals of gall bladder removal, prior to August 10, 2010, is granted.

Entitlement to an initial rating of 30 percent, but no greater, for residuals of gall bladder removal, from August 10, 2010 through November 9, 2015, is granted.

Entitlement to an initial rating in excess of 30 percent for residuals of gall bladder removal, from November 10, 2015, is denied.

Entitlement to a separate 10 percent rating for a linear abdominal scar as a residual of removal of gall bladder is granted.

Entitlement to a compensable initial rating for a circular abdominal scar as a residual of removal of gall bladder is denied.

Entitlement to an initial rating of 10 percent, but no greater, for allergic rhinitis, prior to November 10, 2015, is granted.

Entitlement to an initial rating in excess of 10 percent for allergic rhinitis, from November 10, 2015 to the present, is denied.


REMAND

As a result of the change in character of the issues on appeal discussed in the Introduction, a remand is necessary of the initial rating claim for headaches.   As discussed,  the Board has determined that the Veteran appealed the initial rating for headaches, but the only statement of the case (SOC) issued addressed the issue of entitlement to an earlier effective date for the 10 percent rating assigned in the October 2010 rating decision.  Therefore, the claim of entitlement to an initial compensable rating for headaches, prior to August 10, 2010, in excess of 10 percent from August 10, 2010 through November 9, 2015, and in excess of 30 percent thereafter is remanded for an SOC.   Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC in response to the Veteran's August 2010 and November 2010 NOD with respect to the initial ratings for her headache disability.  Inform the Veteran that if the claim is denied, a substantive appeal must be filed in order for the Board to review the appeal of the issue.  Thereafter, return the case to the Board for appellate review of any issue for which a timely and adequate substantive appeal has been filed.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


